EXHIBIT 99.1 Unleashing Profitable Growth Formula February 2012 Statements used in this news release relating to future plans, events, financial results or performance are forward-looking statements subject to certain risks and uncertainties including, among others, such factors as current general and industry economic trends; consumer confidence; the effectiveness of our marketing and sales programs, including advertising and promotional efforts; consumer acceptance of our products, product quality and brand image; our ability to continue to improve our product line and product quality; warranty obligations; availability of attractive and cost-effective consumer credit options; execution of our retail store distribution strategy; rising commodity costs and other inflationary pressures; our dependence on significant suppliers, including several sole-source suppliers and the vulnerability of suppliers to recessionary pressures; industry competition; risks of pending and potentially unforeseen litigation; increasing government regulations; the adequacy of our management information systems to meet the evolving needs of our business and evolving regulatory standards; our ability to attract and retain key employees; and uncertainties arising from global events, such as terrorist attacks or a pandemic outbreak, or the threat of such events. Additional information concerning these and other risks and uncertainties is contained in our filings with the SEC, including our Annual Report on Form 10-K, and other periodic reports filed with the SEC. The company has no obligation to publicly update or revise any of the forward-looking statements in this presentation. FORWARD LOOKING STATEMENTS 2 Self-funding, strong balance sheet and no debt Self-funding, strong balance sheet and no debt Accelerating margins Accelerating margins Compelling sales growth Compelling sales growth 3 KEY INVESTMENT PROPOSITION •Differentiated product - DualAir™ adjustable mattress and proprietary bedding collection •Exclusive distribution •Advantaged business model - vertically integrated •12 consecutive quarters of profit improvement 26% comp in 2011 4 SLEEP NUMBER OVERVIEW 5 Top-Line Growth Top-Line Growth Sustainable Profitable Growth Sustainable Profitable Growth • Older customer with back pain • Narrow Direct Response media • National store growth • Younger, more affluent customer • Broad-reach media • Market development COMPANY TRANSFORMATION Sleep Number transformed into a strong company with sustainable, profitable growth (11%) 11% 23% Growth formula has led to record levels of sales and margin 1-Yr Comp (4%) 19% 26% Operating Margin Operating Margin 8.6% 12.2% GM% SM Exp% 61.6% 62.5% 63.3% 47.6% 44.6% 42.7% 4.4%* EPS EPS $0.24* *Pro Forma EPS *Pro Forma Operating Margin PROVEN GROWTH FORMULA 6 Net Sales Growth Net Sales Growth • Asset turnover rate 3x competitors • Fast growing Return on Invested Capital Additional financial buffer Additional financial buffer + + Gap to break-even sales $250M (33%) Gap to break-even sales $250M (33%) Break-even sales (ttm) Actual sales (ttm) $250M (33%) $250M (33%) >$125M in cash & No debt >$125M in cash & No debt Net sales distribution of stores open > 1 year Main Driver Quantum increase in store productivity FY09 FY11 7 Sleep Number can manage economic headwinds and continue to invest in opportunities POSITIONED WITH ECONOMIC FLEXIBILITY •Consistent growth over past three decades, reset in 08/09 (resilient following recessions) •Premium ($>1,000) outpacing total industry •Current recovery driven by non-innerspring •Industry sales at retail $12B •Sleep Number has less than 5% share US wholesale mattress sales steadily growing US wholesale mattress sales steadily growing Industry moving to non-innerspring Industry moving to non-innerspring Large industry with Sleep Number in the sweet-spot of premium & non-innerspring growth INDUSTRY DYNAMICS 8 Premium segment (>$1,000) Projected growth Recession Recession Recession Recession Year of negative growth Source: Industry report (ISPA) & KeyBanc estimates ($ in billions) 54% Non-Innerspring 19% 33% 33% Share of total Broadening awareness is #1 growth opportunity Awareness drives market share Awareness drives market share National average •Leading markets 10-12% share •Sleep Number awareness lags industry leaders 55% 55% Leading Innerspring Leading Non-Innerspring 32% 32% 15% 15% Sleep Number* Leading markets 10-12% 10-12% Awareness Market share #1 growth #1 growth opportunity opportunity 5% 5% 15% 15% 25%- 40% 10-15% share 10-15% share $1.5B+ net sales $1.5B+ net sales * Awareness as of August 2011 AWARENESS Increasing media investment & effectiveness Increasing media investment & effectiveness Broader target Customer •Broader media strategy increases reach •Increased investment focused on national advertising leverage and local development •Redefined target customer •Includes prime mattress buying years •Moving from need state to aspirational 11 Before After • 45-65+ yrs. old • $50K+ income • Need state-driven •30-54 yrs. old •$75K+ income •Values health •Will pay premium Targeting a broader customer base and investing for greater reach Increases target market4x Increases target market4x Direct Direct Media Media Broad Reach Achieving ~3x reach Achieving ~3x reach with 2x investment with 2x investment $61M $120M+ AWARENESS National retailer National retailer National scale in place; now focused on local market development •380+ stores in 45 states •Exclusive distribution •5-8% annual store growth with >90% market fill-in 12 Sleep Number store presence •Differentiated store design •Company-controlled retail experience •Reposition or remodel 15-20% of stores annually Flexible real estate - mall and non mall Flexible real estate - mall and non mall > $2.0M average sales per store planned in 2012 DISTRIBUTION Aggressive growth strategy for large, underdeveloped markets 13 Aggressive growth strategy Aggressive growth strategy •Heavy-up local media for break-through share of media voice •Rapidly optimize store location, format and design •Pilot market success - on track to double market share in 3 years in these markets •Apply strategy to 13 total markets - represents 1/3 of bedding sales ($4B) …4 in 2011, 3 in 2012 and 6 in 2013-2014 Aggressive growth pilot Aggressive growth pilot Growing 2-3x faster Year 1 22% 16% 25% 28% 49% 59% 66% 66% 2011 YOY% net sales-total company 4 aggressive growth pilots Integrated strategy launch DISTRIBUTION INNOVATIVE PRODUCTS The most differentiated products in the industry c2 c3 c4 p5 p6 i8 i10 Sleep Number Bed Series Pricing (Queen Sets): m7 Performance Performance Innovation Innovation Memory Foam Memory Foam Sleep Number Beds: • DualAir™ Technology- adjusts on each side for personalized comfort • Clinically proven to improve quality of sleep • Premium good/better/best range of beds • Opening price point of $699 for queen mattress Bedding Collection: Solutions designed to improve sleep FlexFit™ Series: For a fully adjustable experience Classic 14 15 Consumer insight-driven product launches •Introduction to the Sleep Number experience •Adjusts to individual’s size, shape, sleeping position •CoolFit™ Foam, Memory Fiber or European White Goose Down •Price $189 - $229 AirFit™ Adjustable Pillow INNOVATIVE PRODUCTS •Proprietary CoolFit™ foam with gel technology •CoolFit™ foam cools, contours and is more breathable •Exclusive Sleep Number DualAir™ technology •Price $3,199 queen set m7 Memory Foam Bed Differentiated store experience Differentiated store experience •Highly trained & tenured full time Sleep Professionals •Technology shows science behind the bed •Relationship-based selling process •95% of customers report store experience exceeded expectations End-to-end customer experience End-to-end customer experience Customers love their Sleep Number experience 16 Controlled brand experience to build value EXPERIENCE Growing share through existing and new stores while improving operating margins $743M* Open new stores $1.5B+ •Build awareness •Build awareness •Remodels/Repositions •Remodels/Repositions •Product Innovation •Product Innovation 12% Operating Margin 15%+ Operating Margin •5-8% annual store growth •5-8% annual store growth •Year 1 new stores > company average •Year 1 new stores > company average Leverage existing stores $400M+ $400M+ 17 * (Net Sales) LEVERAGING OUR UNIQUE BUSINESS MODEL 18 Gross Margin Sales & Marketing G&A/Other Operating Margin Profit Margins Profit Margins Drivers Drivers 63% 43% 8% 12% >15% • Supply chain leverage & efficiencies • Product innovation & pricing • Store base leverage • Media mix & efficiency • Focus on core business Compelling margin expansion delivers strong bottom-line and EPS growth EPS growth 20%+ MARGIN OUTLOOK Sleep Number self-funds growth with advantaged profit and cash model Robust cash flow Robust cash flow Q109 Q209 Q309 Q409 Q110 Q210 Q310 Q410 Q111 Q211 Q311 Q411 EBITDA ttm ($ in millions) Use of Cash Use of Cash •Maintain $125M minimum balance •Priority #1: Self-fund high growth …stores, systems, product innovation •Reinstate modest share buyback in 2012 19 STRONG CASH FLOW GENERATION 20 Self-funding, strong balance sheet and no debt Self-funding, strong balance sheet and no debt Accelerating margins Accelerating margins Compelling sales growth Compelling sales growth KEY INVESTMENT PROPOSITION APPENDIX 21 Bill McLaughlin President & CEOAge 55 Sleep Number since 2000 Other experience:PepsiCo Frito-Lay Shelly Ibach EVP & COOAge 52 Sleep Number since 2007 Shelly Ibach EVP & COOAge 52 Sleep Number since 2007 Other experience:Macy’s Target Corporation Kathy Roedel EVP & Chief Technology & Services Kathy Roedel EVP & Chief Technology & Services Sleep Number since 2005•Age 51 Sleep Number since 2005•Age 51 Other experience:GE Healthcare Wendy Schoppert EVP & CFOAge 45 Sleep Number since 2005 Other experience: US Bank America West Northwest Mark Kimball SVP & General CounselAge 53 Sleep Number since 1999 Other experience:Oppenheimer, Wolff & Donnelly Karen Richard SVP & Human CapitalAge 41 Sleep Number since 1996 Other experience:TCF Financial Corp Strong, experienced management team with long tenure and diverse industry backgrounds Non-GAAP Financial Measures Reconciliation Fiscal Years 2009, 2010 and 2011 23 Non-GAAP Financial Measures Reconciliation EBITDA for 2009, 2010 and 2011 (trailing-twelve- month basis) 24 Thank You
